Citation Nr: 1211950	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  01-02 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury. 

2.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for a gastrointestinal disorder including gastritis, ulcer formation, and diverticulitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1976 to May 1999. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2000 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for residuals of a neck injury and from a February 2009 decision that denied a petition to reopen a final disallowed claim for service connection for a gastrointestinal disorder.  

The Veteran testified before the Board sitting at the RO in August 2006 on the issue of service connection for residuals of a neck injury.   A transcript of the hearing is associated with the claims file. 

In October 2006, the Board remanded the claim for service connection for residuals of a neck injury for further development. 

In September 2009, the Board denied service connection for residuals of a neck injury.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2010, the Board denied reconsideration of the decision.  In August 2010, the Court vacated the decision and remanded the claim for compliance with the instructions in a Joint Motion for Remand. 

In a May 2010 substantive appeal of the denial of the petition to reopen the claims for service connection for a gastrointestinal disorder, the Veteran requested a hearing before the Board sitting at the RO. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran served as a U.S. Army aviation and intelligence officer, retiring at the rank of Lieutenant Colonel.  He contends that his current cervical spine disorder is the result of neck injuries sustained in service and that his gastrointestinal disorders first manifested in service with a continuity of symptoms after service.  

Residuals of a Neck Injury 

In testimony at a Board hearing in August 2006 and in a written statement in November 2006, the Veteran reported that he sustained injuries to his cervical spine in a rear-end motor vehicle accident in 1990 with no further injuries in service.  He reported that after service he sustained additional spinal injuries in a fall from a ladder in 2000 and in another motor vehicle accident in 2004.  

The service treatment records show that the Veteran sought treatment in April 1990, one day after a motor vehicle accident in which he had been rear-ended.  He denied any head trauma or loss of consciousness.  On examination, a military physician noted a full range of motion with pain on motion and tenderness.  The physician diagnosed muscle strain and prescribed muscle relaxant medication.  In a follow up examination twelve days later, the Veteran reported that his neck pain had improved.  The examiner noted a full range of motion with no spasms or neurological symptoms.  The examiner noted that the cervical symptoms were resolving and prescribed continued stretching exercises.  Subsequent follow up examinations in May 1990 noted only low back pain.  

In February 1991, March 1992, March 1993, February 1994, March 1995, March 1997, and April 1998 flight physical examinations, the Veteran did not report and the examiners did not note any neck symptoms or cervical spine deficits.  The examiners found the Veteran qualified for flight status.  In December 1997, the Veteran struck his head on a cabinet door, but an examiner noted no tenderness or loss of range of motion of the neck.  In a November 1998 retirement physical examination questionnaire, the Veteran reported the 1990 vehicle accident and also reported that he sustained head injuries in two parachute jumps in 1977 and 1978 and while firing a sniper rifle in 1977.   Although the extensive file of service treatment records does not contain records of care from 1977 and 1978, there are no reports or references to these injuries in any later examinations or history questionnaires.  

In August 2000, the Veteran sought private treatment after falling 15 feet from a ladder and landing on his back.  X-rays and a computed tomography scan showed a burst fracture at T12 and with compression fractures at L1-2.  An X-ray of cervical spine showed a bony opacity adjacent to the spinous process at the C7 level.  The evaluator noted that the opacity might represent a small avulsion fracture but recommended clinical correlation.   In his November 2006 statement, the Veteran reported that his attending physician, Dr. W.E.W. told him that the cervical fracture was an old, pre-existing condition.  In response to a request for treatment records, this physician noted in September 2004 that the Veteran was seen only at an emergency care clinic with no follow up at his office.  One record of care at the emergency clinic in August 2000 was recovered but is nearly illegible.  There is an abbreviated reference to a back fracture but no clear annotation regarding the cervical spine.  Records of follow up care by a private orthopedic physician are silent for any neck or cervical spine symptoms.  

In December 2004, the Veteran sought treatment at a private medical facility following a motor vehicle accident the previous night.  Although he declined transport to a hospital at the time, he woke up that morning with pain in the right lateral neck.  X-rays of the cervical spine showed no recent damage but did show an old clay shoveler's fracture.   One month later, cervical spine X-rays showed indications of degenerative spondylosis.

On VA examination in November 2007, a VA physician noted a review of the claims file and the Veteran's description of the 1990 automobile accident in which he experienced a stiff neck that improved after physical therapy.  The physician also noted the Veteran's report of another stiff neck after the December 2004 motor vehicle accident followed by a course of physical therapy and the use of a traction device.  On examination, the physician noted limitations of motion with pain and tenderness on palpation.  The physician noted a review of imaging studies obtained by his private physician and provided by the Veteran that showed multilevel degenerative disease and disc bulging at C6-7.   The physician concluded that there was evidence of cervical disc herniation which was likely due to an unspecified motor vehicle accident with progression as the years had passed.  The physician did not indicate which motor vehicle accident was the cause of the disorder.   The RO returned the examination report to obtain clarification. 

In December 2008, the same physician again reviewed the claims file and the previous report but did not examine the Veteran.  In addition to the previously noted history, the physician also noted the fall and fracture of a thoracic spine disc that he dated in "August 2002" and that had not been discussed by the Veteran in the first examination.  The record showed that the fall occurred in August 2000.  The physician noted, "There was a remission in the patient history and this was proven on standard review not to be the case.  Therefore it is my conclusion that the Veteran's spinal condition is likely not due to the injury he sustained in service.  There is clear evidence in the claims file that he sustained this injury post service."  It is not clear what was or was not in remission and whether the residuals of the injury being addressed by the physician were the cervical or thoracic spine deficits.  

In an August 2010 Joint Motion for Remand, the parties determined that the November 2007 and November 2008 VA opinions were inadequate because the examiner did not provide a rationale for the conclusions.  Specifically, the physician did not explain the relevance, if any, of the absence of symptoms or treatment between 1990 and 1999 and why the immediate treatment after the fall noted only injuries to the thoracic and lumbar spine.  The examiner also did not differentiate between the motor vehicle accident in service and the 2004 accident.  

As the medical opinion was inadequate, the Board has no discretion and must remand this matter for compliance with the Court's August 2010 order granting the parties' Joint Motion for Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  

Reopening a Final Disallowed Claim for 
Service Connection for a Gastrointestinal Disorder

In October 2006, the Board concluded that the Veteran failed to timely perfect an appeal of a September 2002 RO decision that denied service connection for diverticulosis.  The Veteran renewed his petition and in December 2006, the Appeals Management Center provided a notice on the criteria to reopen a final disallowed claim.   For a petition to reopen a final disallowed claim, VA must provide the bases for the denial in the prior decision and a notice that describes what evidence would be necessary to substantiate that element or elements that were found insufficient in the previous denial.  The notice must advise the claimant of the evidence and information that is necessary to reopen a previously denied claim, and must notify the claimant of the evidence and information that is necessary to establish entitlement to service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The December 2006 notice did not provide the reasons for the previous denial of service connection.  Therefore, an adequate notice is necessary.  

In a May 2010 substantive appeal of the denial of the petition to reopen the claims for service connection for a gastrointestinal disorder, the Veteran requested a hearing before the Board sitting at the RO. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a notice on the reasons for the previous denial of service connection for a gastrointestinal disorder, the requirement for new and material evidence, and the criteria to substantiate a claim for service connection for a gastrointestinal disorder   

2.  Schedule the Veteran for a hearing before the Board sitting at the RO at the next appropriate opportunity on the issue of whether new and material evidence has been received to reopen a final disallowed claim for service connection for a gastrointestinal disorder. 

3.  Concurrent with the actions above, schedule the Veteran for a VA orthopedic examination of his cervical spine by an appropriately qualified VA physician.   Provide the entire claims file to the physician and request that the physician review the claims file and note review of the claims file in the examination report.  

a.  Request that the physician provide an evaluation of the Veteran's current neck and cervical spine symptoms including the results of all indicated imaging studies.  

b.  Request that the physician provide an opinion whether any neck or cervical spine disorders are at least as likely as not (50 percent or greater possibility) related to injuries sustained in a 1990 rear-end motor vehicle accident, reported head trauma in 1977-78, or any other aspect of service.   The physician must comment on the relevance to the Veteran's current disorder of injuries sustained in the August 2000 fall from a ladder including the possible small avulsion fracture noted in imaging studies after that event, and on the relevance of the injuries in the December 2004 motor vehicle accident and subsequent treatment.  A complete rationale is required.  

c.  If an opinion cannot be provided without resort to speculation, the physician must explain the reasons such as insufficient historical or current medical evidence, shortcomings in the state of medical knowledge in the field, or lack of knowledge and experience of the examiner.  

4.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for residuals of a neck injury.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


